DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/2022 was filed prior to the mailing date of the mailing of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 4/18/2022.  These drawings are not accepted.

Figure 1 and 3 should be designated by a legend such as --Prior Art--, if applicable, because only that which is old is illustrated.  See MPEP § 608.02(g).  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 900.  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “freewheel, in particular a switchable freewheel” (claim 4)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in the specification page 13, lines 2-3, “Here, the first valve body 5a and the second valve body 5b are rigidly connected to one another via rigid coupling 7 with a 90 degree freewheel”, which is unclear since Figure 2 does not show the two valves being connected.
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  “and because of this an intermediate position of the valve unit is made possible” should be, - -and therefore the valve unit is placed in an intermediate position - -.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation “and releasably coupled to the second valve body via the first valve body” which is unclear as to how this function occurs, since it appears that this function is as a result of the shaft between the two bodies, rather than a result of the first valve body, therefore the limitation “via” is unclear.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 4 recites the broad recitation “freewheel”, and the claim also recites “switchable freewheel” which is the narrower statement of the range/limitation. 
The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 5 recites the limitation "the respective opening" and “the respective connections” in lines 4-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation " the desired valve unit switching position”. There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the previous switching position”. There is insufficient antecedent basis for this limitation in the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                             Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Morein (US 9382833). The claims are rejected as best understood based on the 112 rejections above.
Regarding claim 1, Morein discloses a valve unit (10,210,figs 1-4,7,9,15,16), comprising: an actuator (see Fig. 7 and 9, 298); a first valve (220,218,260); and a second valve (212,216,240), 
wherein the first valve comprises a first valve housing (220) and a first valve body (260) that is rotatable about a first axis of rotation in the first valve housing, 
wherein the second valve comprises a second valve housing (212) and a second valve body (240) that is rotatable about a second axis of rotation in the second valve housing,  
wherein the first valve and the second valve are arranged coaxially to one another so that the first axis of rotation and the second axis of rotation coincide to form a common adjusting axis (the vertical centerline axis through 290), 
wherein the actuator is non-releasably coupled to the first valve body (col.12,lns 50-65) and releasably coupled to the second valve body “via” the first valve body (as best understood, in a similar manner as applicant’s device), 
wherein the first valve body (260) in the first valve housing is rotatable with the actuator in a first direction of rotation rotating about the adjusting axis and into a second direction of rotation opposite to the first direction of rotation (col.12,lns. 50-54; 260 is directly fixed to shaft 290 and col.13,lns.4-11), and 
wherein the second valve body (240) in the state coupled to the actuator is co-rotatable with the first valve body in the first direction of rotation and/or in the second direction of rotation and in the state decoupled from the actuator {the second valve body} is not co-rotatable with the first valve body at least in the second direction of rotation (col.13,lns. 4-31).  

Regarding claim 2, Morein discloses  a switchable coupling (284,286 gears), and wherein via the switchable coupling the first valve body and the second valve body can be rigidly connected to one another (as the gears are engaged the bodies are connected rigidly as claimed).  

Regarding claim 3, Morein discloses the second valve body in the state coupled to the actuator is co-rotatable with the first valve body only in the first direction of rotation (col.13,lns. 16-17), and the second valve body in the state decoupled from the actuator is not co-rotatable with the first valve body in the second direction of rotation (col.13,lns. 7-12).  


Regarding claim 4, Morein discloses a rigid coupling (260 is directly fixed to shaft 290; col.12,lns. 50-54), and wherein the first valve body and the second valve body are connected to one another via the rigid coupling with a freewheel, in particular a switchable freewheel (284,286 gears).
  
Regarding claim 5, Morein discloses the respective valve housing comprises at least three connections (229,230,236, see Fig. 7) and the respective valve body comprises at least one continuous opening (at 246), and the respective opening when the respective valve body is rotated in the first direction of rotation and/or in the second direction of rotation fluidically interconnects the respective connections of the respective valve housing in pairs and alternately (col.11, lns. 43-46).  

Regarding claim 6, Morein discloses the respective valve body is a sphere (as shown in Fig. 9, col. 11,lns. 22-23, col.12, lns. 5-6) or a cylinder or a cylinder with rounded outer surfaces.
  
Regarding claim 7, Morein discloses the first valve housing and the second valve housing integrally adjoin one another and form a common housing (see Fig. 9), and the first valve and the second valve are fluidically separated from one another (by wall 224) within the common housing.  


Regarding claim 8, Morein discloses the first valve housing and the second valve housing integrally adjoin one another and form a common housing (see Fig. 9), and the first valve and the second valve are fluidically connected to one another within the common housing via at least one fluid line (col.10,lns. 51-52, the wall 224 can be omitted, this passage would then be considered the at least one fluid line).  

Regarding claim 9, Morein discloses a method (col.10, lns. 39-col.13.lns. 42) for adjusting the valve unit according to claim 1 into a valve unit switching position, wherein in a coupling step the second valve body is passively or actively coupled to the actuator (col.13,lns. 11-16), 
wherein in a first adjusting step the second valve body is rotated with the actuator in the second valve housing in the first direction of rotation or in the second direction of rotation until the second valve reaches the switching position correlating to the desired valve unit switching position (“the desired position – ie. the first, second…”,col.13,lns. 11-16), 
wherein in a decoupling step the second valve body is passively or actively decoupled from the actuator (col.13,lns. 4-7, “shaft only rotates the first valve body”, for purposes of claim limitations this is valve body 260 since it is disclosed as being directly fixed to the shaft in col. 12, lns. 50 and see also fig. 9 where 260 is directly connected to shaft 290 at 274), and
wherein in a second adjusting step the first valve body is rotated with the actuator in the first valve housing in the first direction of rotation or in the second direction of rotation until the first valve reaches the switching position correlating to the desired valve unit switching position (col.13,lns. 11-16).  
 	Regarding method claim 9, the device shown by Morein will perform the methods as recited in claim 9, during normal operational use of the device.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the prior art discloses or renders as obvious, “before the second adjusting step an intermediate step is carried out during which the first valve is adjusted into a position between the previous switching position and the switching position correlating to the desired valve unit switching position” in combination with the rest of the limitations in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753